DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 09/24/2020.
Claim 1-13 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the terms “Bluetooth” and “Zigbee”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Regarding claim 1, the claim is directed to a method. 

Step 2A, prong 1
The claim recites the limitations comprising: an operation state, the operation state comprising: initializing parameters for a current integration window; providing timing for the current integration window to an integrating filter based from a transmit pulse; providing a DC offset associated with the current integration window; and incrementing the current integration window to the next integration window to be timed from a next transmit pulse.

The limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls with the “mental processes” grouping of abstract ideas. 

Step 2A, prong 2
This judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B
As discussed above, there are no additional limitations in claim 1 beyond the abstract idea. The claim is not patent eligible.

The dependent claims 2-7 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely an abstract idea.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogner (US 20210072346 A1), hereinafter Bogner.

Regarding claim 1, Bogner discloses a method of pulsed DC radar operation comprising initializing parameters for a current integration window (See at least [0006] “In accordance with a further embodiment, a radar system includes: a frequency modulated continuous wave (FMCW) radar transceiver configured to transmit and receive a plurality of chirps within a frame” Bogner discloses frames (windows) of integrated chirps. Bogner further discloses radar transmit and receive signals (initialization parameters) for the frame. [0025] “In some embodiments, the mm-wave phase-array radar transmits and receives signals in the 57 GHz to 64 GHz range”); providing timing for the current integration window to an integrating filter based from a transmit pulse (See at least Fig. 3A, 304, 306, 312-318, [0075] “DC offset generator 312 may be configured to apply a different DC offset a predetermined time intervals” Bogner discloses an integration system with components 316, 306, 318, 312. Bogner further discloses a DC offset generator that provides timing consideration. Bogner further discloses a sequence detailing that the filtering process occurs and is based on a transmitted frame of chirps. [0006] “radar transceiver configured to transmit and receive a plurality of chirps within a frame, where each of the plurality of chirps are transmitted and received in a corresponding plurality of chirp time periods; a baseband receive signal path coupled to a receive output of the FMCW radar transceiver, a DC offset circuit configured to produce a DC offset”); providing a DC offset associated with the current integration window (See at least Fig. 3B, 312, 322, 324, [0050] “FIG. 3B shows a waveform diagram that illustrates the relationship of DC offset 322 generated by DC offset generator 312 and the chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system… In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis”); and incrementing the current integration window to the next integration window to be timed from a next transmit pulse (See at least Fig. 3B, [0050] “In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis” Bogner discloses processing on a frame to frame basis, these frames consisting of chirps transmitted by the radar system. [0050] “chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system”).

Regarding claim 2, Bogner, as shown above, discloses all of the limitations of claim 1, Bogner additionally discloses setting timing for opening and closing integration of the current integration window (See at least Fig. 3B, 310, 314 [0050] “Once chirp frequency 324 reaches maximum frequency fmax at the end of the chirp period, chirp frequency 324 is reset to minimum frequency fmin.” Bogner discloses a chirp frequency and period (time). Bogner further discloses processing occurring on a “frame-by-frame basis”, this is further shown in element 314 ‘DC Offset Loop’, this path is taken dependent on the “various frequencies, chirp periods and frame lengths may be used depending on the specific embodiment and its specifications”); retrieving the DC offset from stored DC offset values (See at least Fig. 3D, 312, 376, [0053] “As shown, DC offset generator 312 includes a digital-to-analog converter 374 configured to produce the DC offset. In the illustrated embodiment of FIG. 3C, the digital input to digital-to-analog converter is produced by memory 376 in which a predetermined DC offset pattern is stored”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Savary (US 20200186186 A1), hereinafter Savary.

Regarding claim 3, Bogner, as shown above, discloses all the limitations of claims 1 and 2. Bogner does not explicitly disclose the stored DC offset values are calibrated values determined from calibrating DC offset values of the pulsed DC radar. However, Savary, in the same or in a similar field of endeavor, discloses the stored DC offset values are calibrated values determined from calibrating DC offset values of the pulsed DC radar (See at least [0030]-[0031] [0031] “In various embodiments, when the LUT is filled with the appropriate DC IF voltage and relative phase values after each calibration, control circuit 219 applies the corresponding value” Savary discloses a calibrating a radar device and storing values of the calibration in a look-up table (LUT)). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Savary. One would have been motivated to do so in order to reduce uncorrelated phase noise, thereby maximizing noise reduction capabilities of a radar device. (See at least [0007] “a leakage cancellation technique is implemented that reduces the uncorrelated phase noise or DC offset in a radar device… The relative phase corresponding to the maximum voltage is kept constant to maximize the noise reduction capabilities of the radar device”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Steele (US 20140120851 A1), hereinafter Steele.

Regarding claim 4, Bogner, as shown above, discloses all the limitations of claims 1 and 2. Bogner does not explicitly disclose the stored DC offset values are override values that are used when an override enable flag is set. However, Steele, in the same or in a similar field of endeavor, discloses the stored DC offset values are override values that are used when an override enable flag is set (See at least Fig. 4, 402, 404, [0032] “At block 404, a wide band receive mode having DC offset filtering is enabled. In an exemplary embodiment, the filter bypass switches 212 are set to enable DC offset filtering” Steele discloses a bypass (override) that is enabled following a determine mode). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the override system disclosed by Steele. One would have been motivated to do so in order to create a simple and efficient mechanism to remove or reduce DC offset (See at least [0007] “simple and efficient mechanism to remove or reduce DC offset in wideband direct conversion receivers employing RF beamforming”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Santra (US 20210325509 A1), hereinafter Santra.

Regarding claim 5, Bogner, as shown above, discloses all the limitations of claim 1. Bogner does not explicitly disclose the current integration is cycled through a set of integration windows, moving from a first integration window to a second integration window on successive transmit pulses. However, Santra, in the same or in a similar field of endeavor, discloses the current integration is cycled through a set of integration windows, moving from a first integration window to a second integration window on successive transmit pulses (See at least [0037] “During step 202, millimeter-wave radar 102 transmits, e.g., linear chirps organized in frames using transmitter (TX) circuit 120. The time between chirps of a frame is generally referred to as pulse repetition time (PRT). In some embodiments, the time interval between the end of the last chirp of a frame and the start of the first chirp of the next frame is the same as the PRT so that all chirps are transmitted (and received) equidistantly” Santra discloses uniform pacing between chirps, beginning a new frame (window) following transmitted chirps). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the successive integration window system disclosed by Santra. One would have been motivated to do so in order to provide continuous monitoring, thereby allowing early detections (See at least [0020] “Some embodiments allow for continuous monitoring of vital signs, which may advantageously lead to better diagnosis by early detection”).

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Jansen (US 20170023670 A1), hereinafter Jansen.

Regarding claim 6, Bogner, as shown above, discloses all the limitations of claim 1. Bogner does not explicitly disclose successive integration windows of the set of integration windows have an overlap period in timing parameters. However, Jansen, in the same or in a similar field of endeavor, discloses successive integration windows of the set of integration windows have an overlap period in timing parameters (See at least Fig. 4, 442, 443, 445, 446, [0136] “As will be discussed below with reference to FIG. 4, a combined-overlapping-portion can be determined based on a combination of the settled-transmit-first-overlapping-portion 329a, the settled-received-first-overlapping-portion 329b, the settled-transmit-second-overlapping-portion 328a, and the settled-received-second-overlapping-portion 328b”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the overlap period disclosed by Jansen. One would have been motivated to do so in order to improve distance resolution by means of concatenating multiple radar waveforms (See at least [0182] “One or more examples disclosed herein relate to a technique for improving distance resolution by means of concatenating multiple radar waveforms in a radar waveform generator”).

Regarding claim 7, The combination of Bogner and Jansen, as shown above, discloses all the limitations of claims 1 and 6. Bogner does not explicitly disclose the overlap period is sufficient for settling of receiver functions. However, Jansen, in the same or in a similar field of endeavor, discloses the overlap period is sufficient for settling of receiver functions (See at least Fig. 4, 442, 443, 445, 446, [0136] “As will be discussed below with reference to FIG. 4, a combined-overlapping-portion can be determined based on a combination of the settled-transmit-first-overlapping-portion 329a, the settled-received-first-overlapping-portion 329b, the settled-transmit-second-overlapping-portion 328a, and the settled-received-second-overlapping-portion 328b” Jansen discloses that the overlapped portions are settled.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the overlap period disclosed by Jansen. One would have been motivated to do so in order to improve distance resolution by means of concatenating multiple radar waveforms (See at least [0182] “One or more examples disclosed herein relate to a technique for improving distance resolution by means of concatenating multiple radar waveforms in a radar waveform generator”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Savary, in further view of Harwalker (US 10164593 B1), hereinafter Harwalker, in further view of McCorkle (US 20050265428 A1), hereinafter McCorkle.

Regarding claim 8, The combination of Bogner and Savary, as shown above, discloses all the limitations of claims 1-3. Bogner further discloses for each of a set of N integration windows, initializing integration window timing parameters for a current integration window (See at least Fig. 3B, [0050] "In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis. While FIG. 3B shows chirps of increasing frequency, it should be understood that in some embodiments chirp frequency 324 may linearly decrease from maximum frequency fmax at the beginning of each chirp period to minimum frequency fmin at the end of each chirp period" Bogner discloses initializing timing by way of frequency and chirp period); initialization a DC offset value for the current integration window (See at least Fig. 3B, 312, 322, 324, [0050] “FIG. 3B shows a waveform diagram that illustrates the relationship of DC offset 322 generated by DC offset generator 312 and the chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system… In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis”); providing the DC offset value to a mixer coupled to provide a signal to the integration filter (See at least Fig. 3A, 312, 316, 306, [0046] "During operation, DC offset generator 312 generates a DC offset value that is added to radar receive signal path 300 via summing circuit 316 coupled to the input of filter 306 and/or via summing circuit 318 coupled to the output of filter 306"). However, the combination of Bogner and Savary does not explicitly disclose a calibration state to determine the calibrated DC offset values when prompted, the calibration state comprising: receiving an output signal from the integration filter with a sample-and-hold (SAH) circuit; adjusting the DC offset values while monitoring a comparator output signal from a comparator coupled to receive a SAH signal from the SAH circuit until the DC offset values have converged; and storing the DC offset value associated with the current integration window. However, Harwalker, in the same or in a similar field of endeavor, discloses a calibration state to determine the calibrated DC offset values when prompted, the calibration state comprising (See at least Col. 3 Lines 13- 30 "Further, in a calibration mode, the method includes selecting a programmable digital input signal based on the power measurement signal; and in a normal mode, the method includes applying the programmable digital input signal to the reference circuitry to compensate for one or more DC offsets generated by the input circuitry or the reference circuitry"): receiving an output signal from the integration filter with a sample-and-hold (SAH) circuit (See at least Fig. 2, 36, 38, Col. 8 Lines 34-50 "one or more of the non-linear elements 32, 36 and 38 can be implemented with a peak track and hold circuit, which does not necessarily have a polynomial representation"); adjusting the DC offset values while monitoring a comparator output signal from a comparator coupled to receive a SAH signal from the SAH circuit until the DC offset values have converged (See at least Fig. 2, 40, 80, 90, Cols 9-10 Lines 59-8 "During a calibration phase, DAC 44 may be tuned to compensate for the undesired DC offsets (Voff1, Voff2, Voff3, and Voff4) and improve the accuracy of the power detector circuit 30...the N-bit programmable digital input value using comparator 40 to make a decision at each step of the search. For example, controller 42 may repeatedly adjust the N-bit programmable digital input value supplied to DAC 44 until the difference between the magnitude signal and the reference signal is equal to the threshold value (TH)" Harwalker discloses a feedback loop that converges after receiving SAH signals (36,38) and generated DC offset values.); and storing the DC offset value associated with the current integration window (See at least Col. 11 Lines 12-30 "the N-bit programmable digital input is stored as an N-bit calibration code, so that it may be later used to compensate for DC offsets"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Savary with the calibration system disclosed by Harwalker. One would have been motivated to do so in order to improve the accuracy of the circuit without increasing power or area consumption, or substantially increasing circuit complexity (See at least Col. 2 Lines 10-14 “the present disclosure provides various embodiments of power detector circuits and methods that improve the accuracy of power detector circuits, without increasing power or area consumption, or substantially increasing circuit complexity”). However, the combination of Bogner, Savary, and Harwalker does not explicitly disclose providing window timing to an integration filter. While Bogner does teach providing timing for the current integration window to an integrating filter based from a transmit pulse, Bogner does not teach providing window timing to an integration filter. However, McCorkle, in the same or in a similar field of endeavor, discloses providing window timing to an integration filter (See at least Fig. 14, 106c, 106d, 108, [0119] "timing generator 108 to generate the wavelets W. The output of the mixer 106c is signal S5, which has a DC component therein and is passed to an integrator 106d"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Savary with the calibration system disclosed by Harwalker with the timing system disclosed by McCorkle. One would have been motivated to do so in order to allow improved capability for operation in close proximity without suffering from interference (See at least [0080] “As a result of the improved autocorrelation and cross-correlation characteristics, the system according to the present invention has improved capability, allowing many transceiver units to operate in close proximity without suffering from interference from one another”).

Regarding claim 9, The combination of Bogner, Savary, Harwalker, and McCorkle as shown above, discloses all the limitations of claims 1-3 and 8. The combination of Bogner, Savary, and McCorkle does not disclose adjusting the DC offset values includes bit-wise adjusting the value while determining whether the comparator output signal indicates that the SAH signal has transitioned between above zero and below zero.  However, Harwalker further discloses adjusting the DC offset values includes bit-wise adjusting the value while determining whether the comparator output signal indicates that the SAH signal has transitioned between above zero and below zero (See at least Fig. 2, 40, 60, 80, Col. 11 Lines 12-30 “the N-bit programmable digital input is adjusted by controller 42 until the output of comparator 40 indicates that the voltage difference (ΔV) is equal to the threshold voltage (V.sub.TH). When ΔV=V.sub.TH, the N-bit programmable digital input is stored as an N-bit calibration code, so that it may be later used to compensate for DC offsets” Harwalker discloses during calibration, the bit digital input is adjusted in combination with SAH provided by (80), and is evaluated against a threshold at the comparator). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Savary with the timing system disclosed by McCorkle with the calibration system disclosed by Harwalker. One would have been motivated to do so in order to improve the accuracy of the circuit without increasing power or area consumption, or substantially increasing circuit complexity (See at least Col. 2 Lines 10-14 “the present disclosure provides various embodiments of power detector circuits and methods that improve the accuracy of power detector circuits, without increasing power or area consumption, or substantially increasing circuit complexity”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Harwalker, in further view of Santra.

Regarding claim 10, Bogner, as shown below, discloses a DC radar system comprising the following limitations:
a mixer configured to receive an RF oscillation signal (See at least Fig. 3A, 302-304, [0028] "Each transmitter front-end circuit 138 includes circuitry configured to produce the incident RF signals. Such circuitry may include, for example, RF oscillators"), an RF input signal (See at least Fig. 3A, 301, [0042] "[0042] In various embodiments, RF front end 302 is configured to receive an RF signal from antenna 301"), and a DC offset signal (See at least Fig. 3A, 312, 316, [0046], "During operation, DC offset generator 312 generates a DC offset value that is added to radar receive signal path 300 via summing circuit 316"), the mixer providing a mixer output signal that is the result of downconverting the RF input signal with the RF oscillation signal and DC offsetting the result by the DC offset signal (See at least Fig. 3A, 304, 312, 316, [0042] "Mixer 304 may also include one or more phase shifters, polyphase filters, signal buffers, LO buffers and other circuitry known in the art to support the operation of an RF downconversion mixer");
a digital-to-analog converter (DAC) that receives a digital DC offset value and provides the DC offset signal (See at least Fig. 3A, 3B, 3C, 312, 372, 374, 376, [0046] "DC offset generator 312 may be implemented using a digital-to-analog converter (DAC) circuit known in the art to provide a programmable DC offset via a digital-to-analog conversion"); 
an integrating filter coupled to receive the mixer output signal (See at least Fig. 3A, 316, and 306), the integrating filter receiving an integration window timing signal and operating when an integration window is open to produce a filtered output signal (See at least Fig. 3A, 314, [0048] "an optional DC offset loop may be used to reduce the amount of DC offset in radar receive signal path 300 using DC offset correction circuits and systems known in the art...DC offset loop circuit 314 may include a digital filter configured to provide the requisite gain and dynamics to implement DC offset correction" Bogner discloses an optional adjustable loop controlling the opening and closing of the disclosed process);
and a controller coupled to the DAC to provide the digital DC offset value (See at least Fig. 3A, 376, 378 Bogner discloses that the combination of counter and memory act as a controller to provide the digital DC offset value to the DAC) and to the integrating filter (See at least Fig. 3A, 312, 316, 306) to provide the integration window timing signal opening and closing the integration window (See at least Fig. 3A, 3D, 312, 314, 374, 376, 378 [0050] “In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis”)

Bogner does not explicitly disclose a sample-and-hold (SAH) circuit coupled to receive the filter output signal from the integrating filter and providing an SAH signal; a comparator coupled to receive the SAH signal and provide a comparator signal indicating whether the SAH signal is above or below zero; the comparator to receive the SAH signal the controller executing instructions to execute an operation state that provides the integration window that is determined and provides a DC offset value associated with the integration window , and execute a calibration state that determines calibrated DC offset values. However, Harwalker, in the same or in a similar field of endeavor, discloses:
a sample-and-hold (SAH) circuit coupled to receive the filter output signal from the integrating filter and providing an SAH signal (See at least Fig. 2, 36, 38, Col. 8 Lines 34-50 "one or more of the non-linear elements 32, 36 and 38 can be implemented with a peak track and hold circuit, which does not necessarily have a polynomial representation")
a comparator coupled to receive the SAH signal and provide a comparator signal indicating whether the SAH signal is above or below zero (See at least Cols. 8-9 Lines 51-9 "Further, this difference is than compared by a comparator 40 to a threshold value (TH). The threshold value may be 0V...indicates whether the power of the difference signal is greater, or smaller, than the threshold voltage (V.sub.TH)")
the comparator to receive the SAH signal (See at least Fig. 2, 40, 60, 80, 90 Col. 8 Lines 34-50 "one or more of the non-linear elements 32, 36 and 38 can be implemented with a peak track and hold circuit, which does not necessarily have a polynomial representation")
the controller executing instructions to execute an operation state that provides the integration window that is determined and provides a DC offset value associated with the integration window (See at least Col. 2, Lines 28-34 “The error compensation circuitry is configured, in a calibration mode, to select a programmable digital input signal based on the power measurement signal, and the error compensation circuitry is coupled, in a normal mode, to supply the programmable digital input signal to the reference circuitry to compensate for one or more DC offsets generated by the input circuitry or the reference circuitry” Harwalker discloses an normal mode (operation state) that when switched on, provides DC offset compensation.), and execute a calibration state that determines calibrated DC offset values (See at least Fig. 6, 150, Cols. 13-14 Lines 55-14 “the calibration method in step 140 may adjust a DC offset calibration signal (e.g., voltage and/or current) or a gain applied to the DC voltage or to the DC reference voltage, and then return to step 130. In some embodiments, the calibration method may repeat the steps of comparing (step 130) and adjusting (step 140) until the difference is equal to the threshold”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Harwalker. One would have been motivated to do so in order to improve the accuracy of the circuit without increasing power or area consumption, or substantially increasing circuit complexity (See at least Col. 2 Lines 10-14 “the present disclosure provides various embodiments of power detector circuits and methods that improve the accuracy of power detector circuits, without increasing power or area consumption, or substantially increasing circuit complexity”). However, the combination of Bogner and Harwalker does not explicitly disclose a set of integration windows that is incremented on each transmit pulse. However, McCorkle, in the same or in a similar field of endeavor, discloses
a set of integration windows that is incremented on each transmit pulse (See at least [0037] “During step 202, millimeter-wave radar 102 transmits, e.g., linear chirps organized in frames using transmitter (TX) circuit 120. The time between chirps of a frame is generally referred to as pulse repetition time (PRT). In some embodiments, the time interval between the end of the last chirp of a frame and the start of the first chirp of the next frame is the same as the PRT so that all chirps are transmitted (and received) equidistantly” Santra discloses uniform pacing between chirps, beginning a new frame (window) following transmitted chirps. [0041] “For example, in some embodiments, the observation window is implemented as a sliding window in which the length of the observation window corresponds to a plurality of time steps that are evaluated during each time step”)
each integration window in the set of integration windows (See at least [0041] “For example, in some embodiments, the observation window is implemented as a sliding window in which the length of the observation window corresponds to a plurality of time steps that are evaluated during each time step”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Harwalker with the successive integration window system disclosed by Santra. One would have been motivated to do so in order to transmit and receive chirps equidistantly, thereby simply substituting one known element for another to obtain predictable results (See at least [0037]).

Regarding claim 11, the combination of Bogner, Harwalker, and Santra, as shown in the rejection above, discloses all of the limitations of claim 10. Bogner further discloses the operation state comprises: initializing parameters for a current integration window (See at least [0006] “In accordance with a further embodiment, a radar system includes: a frequency modulated continuous wave (FMCW) radar transceiver configured to transmit and receive a plurality of chirps within a frame” Bogner discloses frames (windows) of integrated chirps. Bogner further discloses radar transmit and receive signals (initialization parameters) for the frame. [0025] “In some embodiments, the mm-wave phase-array radar transmits and receives signals in the 57 GHz to 64 GHz range”); providing timing for the current integration window to an integrating filter based from a transmit pulse (See at least Fig. 3A, 304, 306, 312-318, [0075] “DC offset generator 312 may be configured to apply a different DC offset a predetermined time intervals” Bogner discloses an integration system with components 316, 306, 318, 312. Bogner further discloses a DC offset generator that provides timing consideration. Bogner further discloses a sequence detailing that the filtering process occurs and is based on a transmitted frame of chirps. [0006] “radar transceiver configured to transmit and receive a plurality of chirps within a frame, where each of the plurality of chirps are transmitted and received in a corresponding plurality of chirp time periods; a baseband receive signal path coupled to a receive output of the FMCW radar transceiver, a DC offset circuit configured to produce a DC offset”); providing a DC offset associated with the current integration window (See at least Fig. 3B, 312, 322, 324, [0050] “FIG. 3B shows a waveform diagram that illustrates the relationship of DC offset 322 generated by DC offset generator 312 and the chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system… In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis”); and incrementing the current integration window to the next integration window to be timed from a next transmit pulse (See at least Fig. 3B, [0050] “In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis” Bogner discloses processing on a frame to frame basis, these frames consisting of chirps transmitted by the radar system. [0050] “chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Harwalker, in further view of Santra, in further view of McCorkle.

Regarding claim 12, The combination of Bogner, Harwalker, and Santra, as shown above, discloses all the limitations of claim 10. Bogner further discloses for each of a set of N integration windows, initializing integration window timing parameters for a current integration window (See at least Fig. 3B, [0050] "In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis. While FIG. 3B shows chirps of increasing frequency, it should be understood that in some embodiments chirp frequency 324 may linearly decrease from maximum frequency fmax at the beginning of each chirp period to minimum frequency fmin at the end of each chirp period" Bogner discloses initializing timing by way of frequency and chirp period); initialization a DC offset value for the current integration window (See at least Fig. 3B, 312, 322, 324, [0050] “FIG. 3B shows a waveform diagram that illustrates the relationship of DC offset 322 generated by DC offset generator 312 and the chirp frequency 324 (also referred to as a “chirp signal”) transmitted by the radar system… In some embodiments n chirps are grouped into a frame and processor 310 generates a range-Doppler map on a frame-by-frame basis”); providing the DC offset value to a mixer coupled to provide a signal to the integration filter (See at least Fig. 3A, 312, 316, 306, [0046] "During operation, DC offset generator 312 generates a DC offset value that is added to radar receive signal path 300 via summing circuit 316 coupled to the input of filter 306 and/or via summing circuit 318 coupled to the output of filter 306"). However, the combination of Bogner and Santra does not explicitly disclose receiving an output signal from the integration filter with a sample-and-hold (SAH) circuit; adjusting the DC offset values while monitoring a comparator output signal from a comparator coupled to receive a SAH signal from the SAH circuit until the DC offset values have converged; and storing the DC offset value associated with the current integration window. However, Harwalker, in the same or in a similar field of endeavor, discloses receiving an output signal from the integration filter with a sample-and-hold (SAH) circuit (See at least Fig. 2, 36, 38, Col. 8 Lines 34-50 "one or more of the non-linear elements 32, 36 and 38 can be implemented with a peak track and hold circuit, which does not necessarily have a polynomial representation"); adjusting the DC offset values while monitoring a comparator output signal from a comparator coupled to receive a SAH signal from the SAH circuit until the DC offset values have converged (See at least Fig. 2, 40, 80, 90, Cols 9-10 Lines 59-8 "During a calibration phase, DAC 44 may be tuned to compensate for the undesired DC offsets (Voff1, Voff2, Voff3, and Voff4) and improve the accuracy of the power detector circuit 30...the N-bit programmable digital input value using comparator 40 to make a decision at each step of the search. For example, controller 42 may repeatedly adjust the N-bit programmable digital input value supplied to DAC 44 until the difference between the magnitude signal and the reference signal is equal to the threshold value (TH)" Harwalker discloses a feedback loop that converges after receiving SAH signals (36,38) and generated DC offset values.); and storing the DC offset value associated with the current integration window (See at least Col. 11 Lines 12-30 "the N-bit programmable digital input is stored as an N-bit calibration code, so that it may be later used to compensate for DC offsets"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the successive integration window system disclosed by Santra with the calibration system disclosed by Harwalker. One would have been motivated to do so in order to improve the accuracy of the circuit without increasing power or area consumption, or substantially increasing circuit complexity (See at least Col. 2 Lines 10-14 “the present disclosure provides various embodiments of power detector circuits and methods that improve the accuracy of power detector circuits, without increasing power or area consumption, or substantially increasing circuit complexity”). However, the combination of Bogner, Santra, and Harwalker does not explicitly disclose providing window timing to an integration filter. However, McCorkle, in the same or in a similar field of endeavor, discloses providing window timing to an integration filter (See at least Fig. 14, 106c, 106d, 108, [0119] "timing generator 108 to generate the wavelets W. The output of the mixer 106c is signal S5, which has a DC component therein and is passed to an integrator 106d"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the successive integration window system disclosed by Santra with the calibration system disclosed by Harwalker with the timing system disclosed by McCorkle. One would have been motivated to do so in order to allow improved capability for operation in close proximity without suffering from interference (See at least [0080] “As a result of the improved autocorrelation and cross-correlation characteristics, the system according to the present invention has improved capability, allowing many transceiver units to operate in close proximity without suffering from interference from one another”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner, in view of Harwalker, in further view of Santra, in further view of Steele.

Regarding claim 13, The combination of Bogner, Harwalker, and Santra, as shown above, discloses all the limitations of claim 10. The combination of Bogner, Harwalker, and Santra does not explicitly disclose the controller is coupled to a processor, wherein the processor can provide override DC offset values. However, Steele, in the same or in a similar field of endeavor, discloses the controller is coupled to a processor, wherein the processor can provide override DC offset values (See at least Fig. 4, 402, 404, [0032] “At block 404, a wide band receive mode having DC offset filtering is enabled. In an exemplary embodiment, the filter bypass switches 212 are set to enable DC offset filtering” Steele discloses a bypass (override) that is enabled following a determine mode.  [0052] “The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor… A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the dc radar disclosed by Bogner with the calibration system disclosed by Harwalker with the successive integration window system disclosed by Santra with the override system disclosed by Steele. One would have been motivated to do so in order to create a simple and efficient mechanism to remove or reduce DC offset (See at least [0007] “simple and efficient mechanism to remove or reduce DC offset in wideband direct conversion receivers employing RF beamforming”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (US 20220018931 A1) discloses delay calibration for a stepped frequency continuous wave digital signal chain
Subburaj (US 20210149019 A1) discloses cascaded radar system calibration of baseband imbalances
You (US 20200341131 A1) discloses a radar apparatus and objection detection method, and signal processing apparatus therefor
Nabki (US 20180175905 A1) discloses systems and methods for spectrally efficient and energy efficient ultra-wideband impulse radios and scalable data rates
Oswal (US 8963607 B1) discloses dc offset correction with low frequency signal support circuits and methods
Fortier (US 20120274370 A1) discloses reducing spurs in injection-locked oscillators
Ohba (US 20060284671 A1) discloses variable gain amplifier circuit, method of correcting dc offset of the variable gain amplifying circuit, and radio receiving apparatus
Tervaluoto (US 20050250459 A1) discloses compensation of a dc offset in a receiver
Lee (US 20040157573 A1) discloses a circuit and method for dc offset calibration and signal processing apparatus using the same
Wang (US 5585756 A) discloses a gated integrator with signal baseline subtraction
Bauer (US 3778822 A) discloses a sum-rank normalized detection apparatus
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648        
                                                                                                                                                                                               /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648